DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kealey et al. (Pub. No.: US 2017/0354821 A1); hereinafter referred to as “Kealey”.
Regarding claim 1, Kealey discloses a method of mitigating one or more bodily effects of a shock condition experienced by an animal, the method comprising: providing a device (e.g. see element 200) for applying non-invasive neurostimulation to 
Regarding claim 2, Kealey discloses the method extends a survival time of the animal before resuscitating the animal (e.g. see [0017]-[0020]. NOTE: The applicant should distinguish the claims from the prior art using actively recited method steps. The examiner’s position is the same stimulation will elicit the same patient response).
Regarding claim 3, Kealey discloses the trigeminal nerve is stimulated by applying the non- invasive neurostimulation to one of the animal's forehead, cheeks nose, tongue, or other facial skin (e.g. see figures 2 and 6).
Regarding claim 4, Kealey discloses applying the non-invasive neurostimulation to the animal's trigeminal nerve includes targeting at least one of the animal's ophthalmic division or maxillary division to elevate a blood pressure of the animal and improve hemodynamic stability (e.g. see [0019], [0020], and [0023]).
Regarding claim 8, Kealey discloses applying the non-invasive neurostimulation to the animal's trigeminal nerve is conducted to alleviate consequences and progression of hemorrhagic shock, traumatic brain injury compounded by hemorrhage, and tissue and/or organ injury compounded by hemorrhage (e.g. see [0017]-[0020]).

Regarding claim 10, Kealey discloses the non-invasive neurostimulation has an intensity of 2- 20 V (e.g. see [0033]).
Regarding claim 11, Kealey discloses the non-invasive neurostimulation has a duty cycle of 1 second "on" and 1-2 seconds "off' (e.g. see [0035]).
Regarding claim 12, Kealey discloses the non-invasive neurostimulation includes a pulse width of 0.25-1 ms (e.g. see [0032]).
Regarding claim 13, Kealey discloses intermittent trigeminal nerve stimulation is conducted to maintain augmented hemodynamics achieved during active stimulation while attenuating an overall sympathetic nervous system hyperactivity during a non-stimulation period (e.g. see [0017]-[0020]. NOTE: The applicant should distinguish the claims from the prior art using actively recited method steps. The examiner’s position is the same stimulation will elicit the same patient response).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kealey in view of Cook et al. (Pub. No.: US 2014/0135886 A1); hereinafter referred to as “Cook”.
Regarding claim 5, Kealey discloses the claimed invention except for applying the non-invasive neurostimulation to the animal's trigeminal nerve includes targeting the mandibular nerve to elevate the animal's blood pressure and improve the animal's hemodynamic stability. Cook teaches that it is known to use such a modification as set forth in [0109], [0132] to provide more precise nerve stimulation targeting depending on the desired therapeutic outcome. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Kealey, with such a modification as taught by Cook, since said modification would provide the predictable results of more precise nerve stimulation targeting depending on the desired therapeutic outcome.
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kealey in view of Williamson et al. (Pub. No.: US 2017/0361097 A1); hereinafter referred to as “Williamson”.
Regarding claims 19-23, Kealey discloses the claimed invention except for closed-loop trigeminal nerve stimulation is conducted, the closed-loop trigeminal nerve stimulation is conducted based on a systemic or a systolic blood pressure of the animal, the closed-loop trigeminal nerve stimulation is conducted based on a heart rate of the .

Allowable Subject Matter
Claims 6-7, 14-18, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792 

/Amanda K Hulbert/Primary Examiner, Art Unit 3792